             Case 1:19-mc-91340 Document 1 Filed 08/07/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )       M.B.D. Case No. 19-MC-91340
                                                )
KENNY ROMERO,                                   )
        Defendant                               )


                    MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
               OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
              AND EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through Assistant United States Attorney Anne Paruti,

respectfully moves this Court to grant a continuance of the time within which an indictment or

information must be filed, and exclude the time period from August 9, 2019, through and including

September 6, 2019, from the speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C.

§§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan for Prompt Disposition of

Criminal Cases for the United States District Court for the District of Massachusetts (effective

December 2008), on the ground that the ends of justice served by granting the requested continuance

and excluding these periods outweigh the best interests of the public and the defendant in a speedy

trial. The government further asks this Court to issue the attached proposed Order of Continuance

and Excludable Delay. In support of this request, which counsel for the defendant assents to, the

government states as follows:

       1.      On July 10, 2019, the defendant was arrested and charged by criminal complaint in

United States v. Kenny Romero, No. 19-MJ-1223-DLC.

       2.      The parties have been engaged in discussions regarding a potential plea agreement

that will obviate the need for an indictment.

                                                    1
             Case 1:19-mc-91340 Document 1 Filed 08/07/19 Page 2 of 4



       3.      The requested exclusion of time will permit defense counsel to adequately confer with

the defendant, and allow the parties to further discuss and negotiate the terms of any agreement, before

the government is required to seek an indictment or file an information. Such an agreement, in

conjunction with a pre-indictment plea, may work to the defendant’s benefit.

       4.      The parties agree that, if the requested time is excluded, the government has until

September 6, 2019 to return an indictment or file an information in this case. No previous

extensions have been requested.

       5.      The defendant is currently being held in custody on the basis of the complaint,

having submitted to a voluntary order of detention.

       6.      A proposed order is attached.


                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                  By: /s/ Anne Paruti__________
                                                      Anne Paruti
                                                      Assistant U.S. Attorney



                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                               By:     /s/ Anne Paruti____
                                                       ANNE PARUTI
                                                       Assistant U.S. Attorney




                                                   2
             Case 1:19-mc-91340 Document 1 Filed 08/07/19 Page 3 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )       M.B.D. Case No. 19-MC-91340
                                                )
KENNY ROMERO,                                   )
        Defendant                               )

                    ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the assented-to motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.      The defendant has been charged by criminal complaint in United States v. Kenny

Romero, No. 19-MJ-1223-DLC.         The parties have been engaged in preliminary discussions

regarding the possible resolution of this matter, which will likely result in a plea agreement and

obviate the need for an indictment, and the requested continuance of the time in which an indictment

or information must be filed will permit defense counsel to adequately confer with the defendant and

allow the parties to further discuss and negotiate the terms of any agreement, before the government

is required to seek an indictment or information. Such an agreement, in conjunction with a pre-

indictment plea, may work to the defendant’s benefit.

       2.      Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from August 9, 2019 through and including September 6, 2019 from the

speedy trial clock, outweigh the best interests of the public and the defendant in a speedy trial

pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District

Court for the District of Massachusetts (effective December 2008).
             Case 1:19-mc-91340 Document 1 Filed 08/07/19 Page 4 of 4



       Accordingly, the Court hereby grants the assented-to motion and ORDERS that, pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan

for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be

filed is continued to September 6, 2019; and (2) the period from August 9, 2019 through and including

September 6, 2019 is excluded from the speedy trial clock and from the time within which an

indictment or information must be filed.

                                      ______________________________________
                                      HONORABLE NATHANIEL M. GORTON
                                      UNITED STATES DISTRICT JUDGE




                                                 2
